
	
		II
		109th CONGRESS
		2d Session
		S. 3883
		IN THE SENATE OF THE UNITED STATES
		
			September 11, 2006
			Mr. Coleman introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide an
		  alternate sulfur dioxide removal measurement for advanced coal-based generation
		  technology units under the qualifying advanced coal project
		  credit.
	
	
		1.Alternate sulfur dioxide
			 removal measurement for advanced coal-based generation technology units under
			 qualifying advanced coal project credit
			(a)In
			 generalSection 48A(f)(1) of the Internal Revenue Code of 1986
			 (relating to advanced coal-based generation technology) is amended—
				(1)by striking
			 percent the first place it appears in the table contained in
			 subparagraph (B),
				(2)by striking
			 99 percent in such table and inserting
			 SO2 removal design level, and
				(3)by adding at the
			 end the following new flush sentence:
					
						For
				purposes of the table contained in subparagraph (B), the term
				SO2 removal design level means either 99
				percent SO2 removal or the achievement of an emission
				limit of 0.04 pound SO2 per million Btu, on a 30-day
				average..
				(b)Effective
			 dateThe amendments made by this section shall take effect as if
			 included in the amendment made by section 1307(b) of the Energy Policy Act of
			 2005.
			
